Title: To James Madison from Edmund Pendleton, 26 May 1783
From: Pendleton, Edmund
To: Madison, James


My Dear Sir
Edmundsbury, May 26th. 1783
I am just returned from Richmond much fatigued by the Courts, which for the first time have found full emploiment for their whole terms. The manner of doing business, hearing causes in Court for 6 hours, & employing the mornings & evenings in dijesting & settling Opinions, however proper and necessary to be observed in Courts which are, or nearly approach to, the de[r]nier resort of Justice, are a heavy tax upon my advanced age; howe[ve]r when I find it insupportable, I must quit the Office, as I can’t think of relaxing in the other point.
I am to thank you for your favr of the 13th and for the Pamphlet inclosed, which I read over, tho’ for want of time, not with the Attention I wish to give it, & then delivered it to Mr Jones who was before at Richmond. Our debt indeed is heavy, & added to our own peculiar demands, will require taxes difficult to be paid; however a radical System, well dejested & strictly pursued; and the practice of Industry & Oconomy, (which so far from being an evil, may produce the greatest good, if it prevents our return to that Indolence & extravagance that was Our Character formerly) will carry us thro’ it in a reasonable time. I am told the 5 pct & other impost, tho’ warmly opposed, will be granted, tho’ perhaps with some modulation wch may not affect the genl principle, particularly to direct the portions allotted annually to our Citizens to be paid them here, to save the carriage & recarriage of the money, & avoid another inconvenience of drawing such quantities of Specie from all the States, to circulate only in the Vortex of Phila. or what other place Congress may sit in. This last seems to be made a great objection, & on that ground some Gentln seem to wish that besides what may be due to our Citizens, we might be allowed to pay good Bills of Exchange to answer our proportion of foreign remittances & prevent the drain of our Specie—however nothing is yet determined on in this business, which the House of Delegates have not taken up. Besides repealing the laws which prevented the importation or consumption of British goods (at length passed by the Senate with a clause to make it retro-active from the day it pass’d the other House) they have been emploied in a new tobacco Law, in a new regulation of Salaries in the civil department, and in Suspending the payment of taxes ’til December next. The ground of this last is the short crop, & present unsettled State of trade, which I am satisfied would have made the collection of the whole alarmingly distressing, if not wholly impossible; but I am not so, that part of it might not have been received without any great inconvenience, and am certain that Procrastination, by which increased accumulation of Payments are made necessary, is very hurtful to public as well as private Debtors; not to take notice of the embarrassment wch may be thrown upon the general System by the delay, perhaps when they have the recommendations of Congress under deliberation, they may find it necessary to revive the collection of part of the taxes, which, as mentd before, I think the true Interest of the people. I had almost forgot to mention that they have made their Members again ineligible to Congress. A Letter from the Governor will bring on another great constitutional question, the end & consequences of which cant be foreseen. An Act of Assembly has authorised the Executive Upon complaints against County Majistrates to hear them, and if they think it just to remove from office the person complained of. Such a complaint in writing being lodged with the Governor, he laid it before the Council, & proposed the party should be summon’d to answer, & a day fix’d for the hearing, four of the Council determined, & it is so entered in their journal, but the law was against the principles of the Constitution, the general tenor of the Laws, and the liberty of the Citizens, and therefore they would not Execute it. The Govr having several times in vain endeavour’d by remonstrance, to procure a change in their Opinion, at length sent a Copy of the Articles exhibited and of their order, to the House of Delegates, who have not yet discuss’d them; & when they have done so, I do not see how they can mend it, and remove the Objection to their power, which is not increased since they gave force to the former Law, if the Legislature can to any on the Subject. If this branch of the Executive may dispute the force of the law on this ground, it would seem to run thro the whole department, since no line is drawn, to limit the power of Judging on the Subject; a constable may therefore refuse to obey & Execute his Warrant on the same pretence, and so the legislature are at once made subject to the control of the Executive, a Position which I believe is not Supportable by any thing wch can be drawn from the constitution, Law, or the principles of liberty.

Some Gentn have received wth. great pleasure the Account of Sr Guy Carleton’s tergivisatious conduct respecting the restitution of Our slaves, considering it as a proper excuse for not paying British debts, which, they say, may now Consistent with good faith, be set off against each other, as they ought to have been by the Treaty. This however is at present only common tab[l]e talk, & hath not yet reach’d the Assembly, nor will it be canvassed there, I suppose, until they have the definitive Treaty. Mr Jones is better after his journey, than he expected to be. I am
Dr Sr Yr mo. affe. & obt. Servt
Edmd Pendleton
